Citation Nr: 1647265	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for skin cancer and actinic keratosis of the face, trunk, upper extremities, and lower extremities, to include residual scarring (collectively, skin disability) from March 1, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The Veteran, who is the appellant in this case, served on active duty from June 1952 to September 1955.

This matter comes to the Board of Veterans' Appeals (Board) from December 2012, January 2013, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The December 2012 rating decision granted service connection for skin cancer and actinic keratosis of the face, initially assigning a 30 percent disability rating effective March 1, 2010.  The January 2013 rating decision granted service connection for skin cancer and actinic keratosis of the upper extremities and trunk, initially assigning a noncompensable (0 percent) disability rating effective March 1, 2010.  In a January 2013 written statement, the Veteran, through the representative, expressed disagreement with the initial disability rating assigned for the service-connected trunk and upper extremities skin cancer and actinic keratosis.  The February 2013 rating decision granted service connection for right and left inferior scapular region and superior to mid left iliac crest region scars, initially assigning a noncompensable (0 percent) disability rating effective March 1, 2010.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In June 2014, the Veteran testified at a Board videoconference hearing at the local RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In August 2014, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to issue a statement of the case addressing the issue of a higher (compensable) disability rating for the service-connected skin cancer and actinic keratosis of the trunk and upper extremities, as well as to obtain treatment (medical) records and provide the Veteran with a VA examination.  The record shows that the Veteran was not provided with a statement of the case addressing the issue of a higher (compensable) disability rating for the service-connected skin cancer and actinic keratosis of the trunk and upper extremities; however, the Board finds that the statement of the case is not necessary because the Board is granting the highest rating for the skin cancer disability based on the percentage of total body area affected, taking into account the trunk and upper extremities, as explained below.  Moreover, upon remand, the AOJ obtained outstanding treatment records and provided the Veteran with a VA examination.  Based on the foregoing, the Board finds that the AOJ substantially complied with the January 2012 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The record reflects that the Veteran is in receipt of a 30 percent disability rating for skin cancer and actinic keratosis of the face, a noncompensable disability rating for skin cancer and actinic keratosis of the upper extremities and trunk, a noncompensable disability rating for scars of the right and left inferior scapular region and superior to mid left iliac crest region (associated with skin cancer and actinic keratosis), and a noncompensable disability rating for scar of the lower extremity (also associated with skin cancer and actinic keratosis).  The Board has combined all of the above-referenced disabilities into one (skin) disability, as reflected on the Title page, in order to grant the more favorable disability rating of 60 percent based on the total percentage of body area affected by the skin cancer and actinic keratosis, to include all related scarring.  This action is more favorable to the Veteran because it results in a higher rating, as explained below.

In making its decision with respect to the skin disability rating on appeal, the Board is relying on evidence that it developed subsequent to the issuance of the most recent supplemental statement of the case with respect to this claim.  Specifically, the Board has relied on the "Rule of Nines," coupled with the testimony provided by the Veteran and spouse during the June 2014 Board hearing, to determine the approximate percentage of body area affected by the service-connected skin disability.  In September 2016, the Board followed the regulatory procedures at 38 C.F.R. § 20.903(b) (2015), providing a copy of the evidence (Rule of Nines) to the Veteran and representative with notice of its proposal to use the Rule of Nines as evidence, explained how the Board was planning to rely on the evidence, and provided an opportunity (60 days) for a response.  See Thurber v. Brown, 
5 Vet.App. 119, 126 (1993).  The Veteran did not submit any additional evidence in response to the September 2016 VA letter.  

The Board acknowledges that the issues of service connection for deep vein thrombosis, pulmonary embolism, and stomach disorder have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue, to include scheduling a Board hearing as requested by the Veteran on the November 2016 VA Form 9.  As such, the Board will not accept jurisdiction over the issues of service connection for deep vein thrombosis, pulmonary embolism, and stomach disorder at this time, but they will be the subject of a future Board decision, if otherwise in order.


FINDINGS OF FACT

1. For the entire initial rating period from March 1, 2010, including at its worst, the service-connected skin cancer and actinic keratosis of the face, trunk, upper extremities, and lower extremities, to include residual scarring, has affected more than 40 percent of the entire body. 

2. For the entire initial rating period from March 1, 2010, the service-connected skin cancer and actinic keratosis of the face, trunk, upper extremities, and lower extremities, to include superficial residual scarring, has not manifested in scarring or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or, with six or more characteristics of disfigurement, or tender or painful or unstable scars. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 60 percent, but no higher, for the service-connected skin cancer and actinic keratosis of the face, trunk, upper extremities, and lower extremities, to include residual scarring, have been met for the entire initial rating period on appeal from March 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the appeal for a higher initial rating for the service-connected skin disability arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the June 2014 Board hearing transcript, and the Veteran's written statements. 

VA most recently examined the Veteran's skin in October 2014 and December 2014, and obtained an addendum opinion in April 2015.  The Board finds that, taken together, the above-referenced VA examination and opinion reports are adequate for purposes of rating the skin disability on appeal.  The examiners reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the skin disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

To the extent that the Veteran has flare-ups of the skin disability, in this decision, the Board has fully considered and rated the skin disability on appeal based on all the symptomatology described by the Veteran and his wife during the June 2014 Board hearing.  For reasons explained herein, the Board is rating the Veteran's skin disability for the entire period on the basis of how the skin disorder is at its worst, that is, during flare-ups, and is rating on the basis of all the body coverage the Veteran reported that he experiences at its worst during flare-ups.  

The Board finds that the legal authority directing attempts to examine a veteran during flare-ups is easily distinguishable from the case at hand where the Board is finding the Veteran and spouse competent and credible to report the affected areas during flare-ups, and is rating on the basis of the skin disability being at its worst during flare-ups, and is assuming that all areas are affected simultaneously.  Bowers v. Derwinski, 2 Vet. App. 675 (1992), held that, where the rating of a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Similarly, in Ardison v. Brown, 
6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.  The Court in Ardison noted that the evidence of record indicated that the service-connected tinea pedis consisted of active and inactive stages during which the disorder improves and held that VA had failed in its duty of assist by not affording the Veteran a VA examination during the active stage of the tinea pedis.  

This Veteran's case is distinguishable from Bowers and Ardison because, in this case, during the June 2014 Board hearing, the Veteran and spouse described in great detail the skin disability symptoms during the worst possible flare-ups, and with assistance and extensive questioning identified all body areas affected by the skin disability, including during flare-ups.  The Board has accepted as true the testimony provided by the Veteran and spouse with respect to the skin disability symptomatology and has resolved reasonable doubt in favor of the Veteran by finding more than 40 percent of the body is affected, resulting in the grant of the higher (maximum) 60 percent disability rating under Diagnostic Code (DC) 7806.  The Board's findings are based on the reported body areas affected and assume the most severe symptomology during flare-ups as described by the Veteran and spouse during the June 2014 Board hearing.  

Under the facts of this Veteran's case, a VA examination not only cannot reveal a higher body percentage coverage than that to which the Veteran has reported, and the Board has found, occurs during flare-ups, a VA examination is unlikely to capture the Veteran's skin disorder during a flare-up, and, even if the Veteran were examined on a day of active flare-up, because the skin disorder intermittently affects only parts of several areas at any given time, rather than all affected areas at the same time, as the Veteran and spouse testified.  A VA examination is even likely to show a lower body percentage covered than the body percentage coverage the Board is finding in this decision.  The clinical findings from a new VA examination of the same body percentage coverage to which the Veteran testified, and which the Board finds credible, would at best only corroborate the testimony regarding the body areas affected.  Such corroboration of the competent lay testimony of the Veteran and spouse regarding body coverage is not required, and it would be legal error to require.  See Barr, 21 Vet. App. 303 (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (VA cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  VA may not exclude evidence because it is from the veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the veteran of in-service acoustic trauma where the history has not been found to be inaccurate); VAOPGCPREC 20-95 (recognizing that for some rating issues a history obtained from the veteran may be adequate for examination purposes). 

Moreover, any VA examination findings showing less than the body percentages and the areas affected by the Veteran would be evidence that is of less probative value than the Veteran's and spouse's own testimony as to areas affected during flare-ups, so would be outweighed by the more favorable competent lay evidence, and would be of little probative value.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).  For this reason, a new VA examination would at best create additional evidence that would be consistent with the facts already found regarding the severity of the skin disability during flare-ups, and at worst (similar to other clinical findings of record that resulted in the 30 percent rating) show a lower body percentage coverage that would tend to support a lower rating than 60 percent.  

It would be pure speculation detached from the facts and evidence in this case to think that a VA examination would reveal a skin disorder during flare-ups that is worse than what the Veteran and spouse have testified to or that covers more body percentage than the Veteran even knows he has to somehow derive a greater body percentage coverage area that is detached from all the other findings and testimony in this case to warrant a rating in excess of 60 percent because the 60 percent disability rating granted herein is the maximum rating under Diagnostic Code 7806; therefore, there is no reasonable possibility that another VA examination would aid in substantiating the appeal for a higher rating than 60 percent for the skin disability.  As such, a remand for a new examination of the skin is not necessary because there is no reasonable possibility that a new examination, even if scheduled during a flare-up, will result in a higher rating for the skin disability because the Board is granting the 60 percent rating based on the symptoms of the skin disability during the worst flare-ups as described by the Veteran and spouse.  

Moreover, as a practical alternative to a VA examination that would be scheduled in advance on a given day to which the Veteran would be notified days or weeks in advance, the Veteran was advised by the VLJ and his representative during the Board hearing that he could seek medical care during flare-ups or when he experiences a flare-up of the skin disability, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the skin disability, and finds that the severity of the skin disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for Skin Disability

The Veteran is in receipt of a 30 percent rating for the service-connected skin cancer and actinic keratosis of the face under DC 7899-7800 from March 1, 2010.  38 C.F.R. § 4.118.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran is also in receipt of a noncompensable disability rating for skin cancer and actinic keratosis of the upper extremities and trunk, a noncompensable disability rating for scars of the right and left inferior scapular region and superior to mid left iliac crest region associated with skin cancer and actinic keratosis, and a noncompensable disability rating for scar of the lower extremity related to skin cancer and actinic keratosis.  

Under DC 7800, for disfigurement of the head, face, or neck, a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement.  A 
30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or paired sets of features, or with six or more characteristics of disfigurement.  Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length, scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, DC 7800.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118 , DC 7801.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805. 

Under DC 7806 (dermatitis or eczema), a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 
60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The "Rule of Nines" is a method of estimating the percentage of total body surface.  The Rule of Nines was developed to help assess the extent of burns.  In this method, the body is divided into sections of 9 percent, or multiples of 9 percent, each: head and neck, 9 percent; anterior trunk, 18 percent; posterior trunk, 18 percent; upper limbs, 18 percent; lower limbs, 36 percent; genitalia and perineum, 1 percent.  See Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition.  

After review of all the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected skin disabilities as a whole more nearly approximate the criteria for a 60 percent (maximum) disability rating under DC 7806.  38 C.F.R. § 4.118.  For the entire initial rating period from March 1, 2010, the service-connected skin disability has affected 52 percent (more than 40 percent) of the total body area, to include during flare-ups.  

The Veteran and spouse asserted that the service-connected skin disability warrants a higher disability rating than 30 percent because the skin disability has continued to worsen over the course of this appeal with increased scarring over the majority of his body.  The authorized representative asserted that 90 percent of the Veteran's skin surface, including head, face, neck, extremities, and trunk (chest and back), was red, white, or scabbed.  See June 2014 Board hearing transcript.  The Board finds that the Veteran and spouse are competent to testify regarding observable symptoms, such as the presence of residual scarring and symptoms of active actinic keratosis, because this requires only personal knowledge as it comes to them through their senses.  McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching that was chronic in service and continuous since service may be the type of condition lending itself to lay observation).  

As the hearing testimony as to which body areas are covered is within the Veteran and his spouse's lay competence to testify, the Board finds it is within the Board's competence to apply that testimony to the body areas reported to be affected by the service-connected skin cancer and actinic keratosis with residual scarring by using the Rule of Nines.  The question of what factual determinations are within the competence of lay persons is fundamentally the same whether the lay person is a witness or an adjudicator.  See Savage v. Shinseki, 24 Vet. App. 249, 259 (2011) (recognizing the Board as the fact finder, including interpreting results from an audiometric graph, and requiring the Board to discuss the results of the private audiometric testing); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis"). 

Based on the foregoing, the Board is relying on the Rule of Nines, coupled with the Veteran and spouse's credible lay testimony during the June 2014 Board hearing along with the October and December 2014 VA examination reports with respect to all the symptoms and body area coverage they reported associated with the service-connected skin cancer and actinic keratosis of the face, trunk, upper extremities, and lower extremities, to include residual scarring, in order to show that the criteria for a higher (maximum) rating of 60 percent under DC 7806 are met.  38 C.F.R. § 4.118.  The Board finds that all the body areas reported are in fact covered, totaling approximately 52 percent of the body area covered, according to the calculations outlined below. 

The head affected area more nearly approximates 9 percent.  The Veteran testified that the skin cancer and residual scars covered almost all of the head, including the nose, ears, chin, neck, around each eye, temples, cheeks, forehead, and top of head.  This percentage is supported by the December 2014 VA examiner's notation that the Veteran had scarring of the face and neck that was too numerous to count, covering an area of approximately 250 square centimeters.

The upper extremity affected area more nearly approximates 8 percent for each arm and hand for a total of 16 percent.  The representative testified that there was 
9 percent total coverage of both upper extremities.  This percent is supported by the December 2014 VA examiner's notation that the Veteran has scarring of each upper extremity covering approximately 175 square centimeters. 

The lower extremity affected area more nearly approximates 4.5 percent for each leg for a total of 9 percent.  The authorized representative reported that there was 
50 percent total coverage of each lower extremity.  The Veteran expressed agreement with this estimate; however, the October 2014 VA examination report notes that there was one scar on the left anterior thigh.  The October 2014 VA examiner noted that no discrete or significant scars were found, because the scars were well healed.  The October 2014 VA examiner noted that the Veteran had significant scars and disease above the waist and the Veteran reported that 
"99 percent" of his problem is above the waist.  In an April 2015 addendum opinion to the December 2014 VA examination report, the VA examiner noted that both lower extremities were examined with no scars or skin disease present.  Resolving reasonable doubt in the Veteran's favor, and accounting for flare-ups of skin cancer and actinic keratosis below the waist that the Veteran testified to at the June 2014 Board hearing, the Board finds that the lower extremities affected area more nearly approximates 4.5 percent for each leg. 

The back total affected area more nearly approximates 9 percent because the Veteran, spouse, and authorized representative testified that there was a "significant section of the back" affected by skin cancer, actinic keratosis, and residual scarring.  The total affected area of the back does not more nearly approximate a higher percentage because the Veteran and spouse did not report total coverage of the back.  This percentage is consistent with the December 2014 VA examiner's notation that the Veteran has scarring of the anterior chest covering approximately 250 square centimeters.  

The chest and trunk total affected area more nearly approximates 9 percent because the Veteran, spouse, and authorized representative testified that there was a "significant majority of the chest" affected by the skin cancer, actinic keratosis, and residual scarring.  The total affected area of the chest does not more nearly approximate a higher percentage because the Veteran and spouse did not report total coverage of the chest.  This percentage is consistent with the October 2014 VA examiner's notation that the Veteran has scarring of the posterior chest covering approximately 250 square centimeters.  

The Veteran and spouse denied any significant coverage, scars, or removal of any cancers from the feet, armpits, or genitalia. 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the skin cancer, actinic keratosis, and residual scarring covers approximately 52 percent of the entire body.  This finding is consistent with the December 2014 VA examination report notations and findings.  Further, in an April 2015 addendum opinion, the VA examiner indicated that 20 to 40 percent of the Veteran's total body was covered when considering all actinic keratosis and associated scars.  Accordingly, the Board finds that the total affected area of the skin disability more nearly approximates more than 40 percent of the entire body and exposed areas, to warrant the higher (maximum) rating of 60 percent under DC 7806.  38 C.F.R. § 4.118. 

Because the Board is using the service-connected skin disorder of the head, face, and neck in calculating the total body percentage to award the 60 percent (maximum) rating under DC 7806, the Board must discontinue the 30 percent disability rating under DC 7800 for skin cancer and actinic keratosis of the face because assigning separate ratings under DCs 7800 and 7806 would constitute pyramiding prohibited by 38 C.F.R. § 4.14 because the same hypo-pigmented skin in an area exceeding six square inches (one of the characteristics of disfigurement upon which the 30 percent disability rating was assigned under DC 7800) is being rating as part of the total body percentage to warrant the 60 percent disability rating that the Board is assigning under DC 7806.  For the same reason, the Board is also discontinuing the noncompensable disability rating assigned for skin cancer and actinic keratosis of the upper extremities and trunk, the noncompensable disability rating assigned for scars of the right and left inferior scapular region and superior to mid left iliac crest region (associated with skin cancer and actinic keratosis), and the noncompensable disability rating assigned for scars of the lower extremity (related to skin cancer and actinic keratosis) because the Board is assigning the more favorable (maximum) disability rating of 60 percent based on the percentage of coverage of all the body area affected by the Veteran's skin cancer, actinic keratosis, and all resulting or residual scarring.  The Board is assigning the 
60 percent (maximum) schedular rating under DC 7806 based on total coverage of exposed areas, and total area affected by the service-connected skin cancer and actinic keratosis with residual scarring. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case" and the Board can choose the Diagnostic Code to apply so long as it is supported by reasons and bases as well the evidence.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

The Board finds that a 60 percent disability rating is warranted under DC 7806 because the use of DC 7806 is more potentially and actually favorable in this Veteran's case.  As noted above, in this case, separate ratings may not be assigned under DCs 7800, 7802, or 7805 and 7806, as to do so would constitute impermissible pyramiding; therefore, because the Board is granting the higher rating of 60 percent under DC 7806, the 30 percent rating under DC 7800, the noncompensable disability rating for skin cancer and actinic keratosis of the upper extremities and trunk under DC 7805, the noncompensable disability rating for scars of the right and left inferior scapular region and superior to mid left iliac crest region under DC 7805, and the noncompensable disability rating for scar of the lower extremity under DC 7802 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the overall rating of the Veteran's skin cancer and actinic keratosis will increase from 30 percent 
(30 percent for the skin cancer of the face, noncompensable disability rating for skin cancer and actinic keratosis of the upper extremities and trunk, noncompensable disability rating for scars of the right and left inferior scapular region and superior to mid left iliac crest region associated with skin cancer and actinic keratosis, and noncompensable disability rating for scar of the lower extremity related to skin cancer and actinic keratosis) to 60 percent. 

The Board finds that the skin disability does not warrant a higher rating of 
80 percent under DC 7800.  At no point during the appeal period did the skin disability manifest in scarring or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118.  While the November 2012 VA examiner noted that there is gross distortion or asymmetry of the nose, the December 2014 VA examiner noted that the skin disability did not result in gross distortion or asymmetry of facial features or visible or palpable tissue loss.  This evidence shows that the skin disability has not manifested in visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features.  The evidence of record shows that the skin disability has not resulted in six or more characteristics of disfigurement at any point during the appeal period.  38 C.F.R. § 4.118, DC 7800.

The Veteran has not alleged, and the record does not otherwise reflect, that the scars associated with the skin disability have been painful or unstable so as to warrant a separate compensable disability rating under DC 7804.  38 C.F.R. § 4.118.  The November 2012, February 2013, October 2014, and December 2014 VA examiner noted that the Veteran's scars were not painful or unstable.  During the June 2014 Board hearing, the Veteran indicated that the scars were irritated but did not hurt.  Based on the foregoing, a separate compensable rating under DC 7804 is not warranted. 

Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to the skin disability.  Accordingly, the Board finds that, for the entire initial rating period on appeal, the Veteran's skin disability does not warrant a disability rating in excess of 60 percent.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118. 


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the service-connected skin disability for any part of the initial rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, with respect to a higher initial rating for the skin disability, the Board finds that the symptomatology and impairment caused by the Veteran's skin disabilities is specifically contemplated by the schedular rating criteria.  For the entire initial rating period, the Veteran's skin disabilities have affected 52 percent (more than 40 percent) of the Veteran's entire body.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, DC 7806.  The schedular rating criteria, including DC 7806 and the alternative evaluations under DCs 7800 through 7805, specifically provide for disability ratings based on skin disorders and residual scarring affecting the body.  DC 7806 also takes into account topical and systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.  The Board has additionally considered ratings under alternate schedular rating criteria (DC 7800).  See 38 C.F.R. § 4.20.  Therefore, the Board finds that the record does not reflect that the Veteran's skin disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In addition to the service-connected skin disability on appeal, the Veteran is service connected for bilateral hearing loss and tinnitus.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected skin disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected skin disability.  The November 2012, February 2013, October 2014, and December 2014 VA examiners assessed that the service-connected skin disability does not impact the Veteran's ability to work.  The March 2010 VA examiner noted that the Veteran retired in 1992 because he was eligible by age or duration of work.  For these reasons, the Board finds that a TDIU has not been raised, so is not before the Board on appeal.  


ORDER

An initial disability rating of 60 percent, but no higher, for the service-connected skin cancer and actinic keratosis of the face, trunk, upper extremities, and lower extremities, to include residual scarring, for the entire initial rating period on appeal from March 1, 2010, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


